Citation Nr: 0814444	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  01-06 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
August 1990. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  Jurisdiction over the claims folder was subsequently 
transferred to the RO in Pittsburgh, Pennsylvania.  The 
veteran currently resides abroad, in Germany.  

When the case was before the Board in May 2006, it was 
decided in part and remanded in part.  This case has since 
been returned to the Board for further appellate action.  


FINDING OF FACT

A current right ankle disability is etiologically related to 
service.


CONCLUSION OF LAW

A right ankle disability was incurred as a result of active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The service treatment records show that the veteran sustained 
multiple right ankle sprains in May 1986, March 1987, and 
September 1987.  The veteran also had an injury to both shins 
in a motor vehicle accident in 1986.  The veteran opted not 
to undergo an examination at separation from active duty.  

Since service, the veteran received a diagnosis of right 
upper ankle joint arthrosis, as shown in an August 2003 
examination report.  The veteran reported to his private 
physician W.B., M.D. that he has experienced impaired 
movement, pain, swelling and giving way of the right ankle 
joint since service.  The recent evidence also shows that the 
veteran sustained a post-service work injury to his right 
lower leg in 2002.  

The veteran was afforded a VA contract examination in June 
2007 for the purpose of obtaining a nexus opinion.  The 
examiner conducted what appears to be a thorough examination 
of the veteran, and reviewed the claim file, including the 
service records and the record of post-service injury.  The 
first orthopedic diagnosis was a chronic right ankle sprain 
with persistent lateral ligament instability because of torn 
anterior fibulo-talar ligament.  MRI results somewhat 
contradicted the findings of the August 2003 examination, and 
showed that the veteran has no right ankle arthritis, but 
rather a completely torn lateral ligament.  The MRI results 
were thought by the examiner to be more reliable than the 
previous X-ray results.  The second orthopedic diagnosis was 
a flake fracture featuring two osteonecrotic lesions at the 
lateral talus trochlea, right lower ankle joint compartment.  
It was the examiner's opinion that there is a more than 50 
percent probability that both conditions are etiologically 
related to the veteran's military service.  The examiner also 
diagnosed a persistent connective soft tissue lesion, dorsal 
right lower leg (11 cm. above ankle level), with recurrent 
soft tissue swelling, which can extend also down to the right 
ankle region.  This was noted as a work-related injury, and 
it was the opinion of the examiner that it was definitely 
non-related to the veteran's military service. 

There is no medical nexus opinion of record that contradicts 
the opinion of the June 2007 examiner.  Accordingly, the 
Board concludes that the claim is adequately substantiated, 
and service connection for a chronic right ankle sprain and 
osteonecrotic lesions of the lateral talus trochlea is in 
order




ORDER

Entitlement to service connection for a chronic right ankle 
sprain and osteonecrotic lesions of the lateral talus 
trochlea is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


